COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, Clements and Haley


BOBBI JEEN CALLOWAY
                                                                    MEMORANDUM OPINION*
v.       Record No. 2666-05-3                                           PER CURIAM
                                                                        JULY 18, 2006
LYNCHBURG DIVISION OF SOCIAL SERVICES


                   FROM THE CIRCUIT COURT OF THE CITY OF LYNCHBURG
                                Mosby G. Perrow, III, Judge

                   (James J. Angel, on brief), for appellant.

                   (Susan L. Hartman, Assistant City Attorney; Eric G. Peters,
                   Guardian ad litem for the infant children, on brief), for appellee.


         Bobbi J. Calloway, mother, appeals the trial court’s decision terminating her parental rights

to her sons, nine-year-old M. and seven-year-old J., and claims the evidence is insufficient to

support the termination. Upon review of the record and briefs of the parties, we conclude that this

appeal is without merit. Accordingly, we summarily affirm the trial court’s decision. See Rule

5A:27.

                                                Background

         We review the evidence in the light most favorable to the prevailing party below and grant

to it all reasonable inferences fairly deducible therefrom. See Logan v. Fairfax County Dep’t of

Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 462 (1991). So viewed, the evidence proved

that foster care worker Sally Barca learned of an allegation that M. forced J. into a closet in

Calloway’s home and made him suck his “weenie.” When a social worker investigated the

allegation, J. confirmed that it was true. The social worker observed “sexual acting-out behaviors”

         *
             Pursuant to Code § 17.1-413, this opinion is not designated for publication.
between the boys and talked to Calloway about services. Calloway refused to believe the

allegations and declined services throughout the investigatory period. The Lynchburg Division of

Social Services (LDSS) removed the boys from Calloway’s home. During the foster care period,

Calloway instructed the boys to “shut their mouths” whenever the issue was raised and called J. a

liar. During approximately 50% of the visitations, Calloway was in a positive and playful mood but

had difficulty controlling her sons’ behavior and needed intervention to calm the situation. During

the other 50% of the visitations, Calloway became tense and angry, would yell at the boys, punish

them before they did anything wrong, threaten to leave them because of their behavior, and blame

them for being in foster care. If the boys mentioned anything concerning sexual content or domestic

violence, Calloway told them “to shut up and be quiet.”

        Sexual “acting out” between the boys was apparent when they went into foster care. As a

result, the boys were placed in separate homes. The high amount of sexual energy between the boys

was manifested by the boys “peeing on each other, peeing on teachers, talking about tits and butts,

and . . . doing sexual gestures back and forth.”

        In addition, when M. came into foster care, his leg braces necessitated by his cerebral palsy

were “severely outdated.” Calloway acknowledged that she had failed to make the needed

appointments for regular fittings.

        An investigation revealed a confirmed history of sexual abuse of Calloway during her

childhood. Calloway’s mother told the boys that Calloway caused her own abuse because Calloway

behaved badly. Calloway also had a history involving domestic violence, including an incident

where she was the victim of a severe malicious wounding by her husband that M. was old enough to

witness. When the possibility of visitation with this husband was mentioned, the boys became

protective of Calloway. The boys recalled that after seeing Calloway engage in sexual activity, they




                                                   -2-
were slammed against the wall for having seen it. “[T]here was just a whole lot of sexual content

going on in and around the situation.”

       A Child Protective Services history check on Calloway revealed a 2001 founded complaint

for physical abuse incident with bruises, a 2002 founded complaint for neglect, and a 2003 founded

complaint for physical abuse. As a result of the 2003 complaint, the matter was referred for

ongoing services, but Calloway was not cooperative and failed to comply with efforts to enter

counseling.

       Dr. A. James Anderson conducted a psychological evaluation of Calloway and noted that

“there is an I.Q. limitation there that creates a problem” and that Calloway is not able to recognize

that a problem exists. “[T]he focus of services wasn’t to go to the appointments; it was to make

meaningful change. That hasn’t occurred.” Even as late as February 2005, Calloway felt no

services were needed and failed to change her own behaviors. Anderson found that Calloway was

immature and narcissistic, and was unable to recognize her children’s needs and feelings or to put

the children’s needs ahead of her own. He found that Calloway misinterprets situations and is likely

to overreact, leading to inconsistent parenting that may cause the children anxiety and confusion. In

tests to determine parenting skills, Calloway failed to recognize the children’s developmental needs,

need for professional help, or the possibility of serious medical needs. The tests revealed that

Calloway would have difficulty protecting the health and well-being of a child in her care.

Calloway “cannot be considered a good risk as far as child abuse.” In addition, Anderson was

concerned about Calloway’s acknowledged habit of consuming large quantities of alcohol.

Anderson stated that multiple factors caused Calloway to be unable to parent her children,

“including her intellectual limitations, her untreated substance abuse problem and personality

factors.” Anderson found that Calloway is “not motivated to do the things that are necessary, in my

view, to qualify her to have the children back.”

                                                   -3-
       Dr. Deborah Maxey testified as an expert in “attachment, bonding and trauma,” and stated

that Calloway and Calloway’s mother were preoccupied with themselves and had their own needs

met by asking the children to care for them and help them feel better. Maxey noted that Calloway

and her mother treated J. and M. differently and that they “rejected and rebuffed” J. The boys

became aroused and aggressive as they tried to have their needs met and exhibited “disorganized

attachment patterns.” Children who are rebuffed and rejected begin to believe they are

“subdefective, that they’re not as good as other people.” Maxey also observed that Calloway

micromanaged her children at a level that caused disruptive behaviors. The children often left their

visits disturbed and upset. Maxey noted that when M. visited Calloway, his physical impairments

were more pronounced because the anxiety “crimped him up,” whereas when M. was with his foster

parents he was more settled and not physically impaired.

       Maxey discussed her observations with Calloway and asked why she thought her children

had been removed. Calloway responded that there was no problem and “that it was all a bunch of

crock.” She denied any responsibility for problems and said she had never been neglectful. When

asked whether she had learned to be a better parent, Calloway said she would try to talk to her

children “better,” but that “I haven’t changed my parenting skills, ain’t nothing changed.” Calloway

said “there had been no change in the way she looked at the situation or how she went about

parenting.”

       Don Wilhelm, a clinical social worker, worked with J. and M. and noted that they appeared

to be traumatized, had low self-esteem, and were anxious and insecure. The boys had to be

separated due to the sexual touching and aggressive behaviors towards each other. The boys were

“fearful, hypervigilent kids who did not trust that they were going to be safe.” M. blamed himself

for their removal from their home and viewed himself as a “deeply unlovable, bad child.” M. was

depressed, and J. was more reactive and aggressive. Wilhelm observed that unless the boys are in a

                                                -4-
safe home and learn to control their behavior and emotions, the long-term effects would be

damaging. They will have attachment, aggression, and learning problems, and have poor

self-esteem and peer relationships. Wilhelm felt that continuing contact between the boys and

Calloway was not in the boys’ best interest.

        At the termination hearing, Calloway testified that she had done a “wonderful job” raising

her boys and that her visits with the boys “went wonderful.” Calloway denied telling Anderson that

she drank six to twelve beers and denied exposing her boys to improper sexual behavior. Calloway

claimed she had done everything the courts and social services asked her to do.

                                                 Analysis

        When considering termination of a parent’s residual rights to a child, “the paramount

consideration of a trial court is the child’s best interests.” Logan, 13 Va. App. at 128, 409 S.E.2d at

463. On review, “[a] trial court is presumed to have thoroughly weighed all the evidence,

considered the statutory requirements, and made its determination based on the child’s best

interests.” Farley v. Farley, 9 Va. App. 326, 329, 387 S.E.2d 794, 795 (1990). “The trial court’s

judgment, when based on evidence heard ore tenus, will not be disturbed on appeal unless plainly

wrong or without evidence to support it.” Logan, 13 Va. App. at 128, 409 S.E.2d at 463.

        Code § 16.1-283(B) provides that a parent’s parental rights of neglected or abused children

may be terminated if the court finds by clear and convincing evidence that it is in the children’s best

interests and that (1) the neglect or abuse presented a substantial threat to the children’s life, health,

and development, and (2) it is unlikely that the conditions that resulted in the neglect or abuse can

be substantially corrected or eliminated such that the children can return to their parent’s care within

a reasonable period of time. Proof that the parent, without good cause, has not responded or

followed through with appropriate efforts by the various agencies designed to reduce, eliminate or

prevent the neglect or abuse is prima facie evidence of these conditions. “[T]ermination of residual

                                                   -5-
parental rights is a grave, drastic, and irreversible action,” Helen W. v. Fairfax Count Dep’t of

Human Dev., 12 Va. App. 877, 883, 407 S.E.2d 25, 28-29 (1991), and we “‘presume[] [the trial

court has] thoroughly weighed all the evidence [and] considered the statutory requirements,’”

Logan, 13 Va. App. at 128, 409 S.E.2d at 463 (citation omitted).

        LDSS proved by clear and convincing evidence that termination of Calloway’s parental

rights was in her boys’ best interest. The evidence proved Calloway failed to keep appointments to

have M.’s leg braces fitted, M.’s leg braces were severely outdated, and the boys were exposed to

improper sexual behavior and domestic violence. This evidence supported the court’s finding that

they had been neglected and the neglect presented a serious and substantial threat to their health and

development. The evidence also proved that Calloway had a mental deficiency and habitually

abused intoxicating substances and that it is not reasonably likely that the conditions resulting in the

neglect could be substantially corrected so that the boys can be returned to Calloway’s care within a

reasonable period of time. “It is clearly not in the best interests of a child to spend a lengthy period

of time waiting to find out when, or even if, a parent will be capable of resuming his

responsibilities.” Kaywood v. Halifax County Dep’t of Soc. Servs., 10 Va. App. 535, 540, 394
S.E.2d 492, 495 (1990).

        The record supports the trial court’s finding that LDSS proved by clear and convincing

evidence that Calloway’s parental rights should be terminated pursuant to Code § 16.1-283(B) and

that termination of Calloway’s parental rights was in her children’s best interests. Accordingly, we

summarily affirm the judgment. See Rule 5A:27.

                                                                         Affirmed.




                                                  -6-